          Case 5:20-cv-00862-HE Document 9 Filed 10/23/20 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

BRANDON LYNN RICH,                            )
                                              )
                     Plaintiff,               )
                                              )
vs.                                           )          NO. CIV-20-0862-HE
                                              )
FNU HENIKI, et al.,                           )
                                              )
                     Defendants.              )

                                         ORDER

       Plaintiff Brandon Lynn Rich, a prisoner appearing pro se, filed this § 1983 action

alleging various constitutional violations against various jail employees. Pursuant to 28

U.S.C. § 636(b)(1)(B) & (C), the matter was referred to Magistrate Judge Shon T. Erwin

for initial proceedings. In granting plaintiff’s motion to proceed in forma pauperis, Judge

Erwin order plaintiff to make an initial filing fee payment by September 14, 2020. Plaintiff

failed to make the initial payment. Judge Erwin has issued a Report and Recommendation

recommending that this action be dismissed.

       The Report advised plaintiff of his right to object to the Report by October 15, 2020.

Plaintiff has failed to object to the Report thereby waiving his right to appellate review of

the factual and legal issues it addressed. Casanova v. Ulibarri, 595 F.3d 1120, 1123 (10th

Cir. 2010).

       Accordingly, the court ADOPTS the Report and Recommendation [Doc. # 8].

Plaintiff’s claims are DISMISSED without prejudice.
   Case 5:20-cv-00862-HE Document 9 Filed 10/23/20 Page 2 of 2




IT IS SO ORDERED.

Dated this 23rd day of October, 2020.




                                        2
